Name: 85/575/EEC: Council Decision of 19 December 1985 introducing technical adjustments, on account of the accession of Spain and Portugal, to Decisions 77/97/EEC, 79/542/EEC and 80/1096/EEC relating to the veterinary field
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  European construction;  agricultural activity;  EU finance;  research and intellectual property
 Date Published: 1985-12-31

 Avis juridique important|31985D057585/575/EEC: Council Decision of 19 December 1985 introducing technical adjustments, on account of the accession of Spain and Portugal, to Decisions 77/97/EEC, 79/542/EEC and 80/1096/EEC relating to the veterinary field Official Journal L 372 , 31/12/1985 P. 0028 - 0029 Finnish special edition: Chapter 3 Volume 20 P. 0072 Spanish special edition: Chapter 03 Volume 40 P. 0109 Swedish special edition: Chapter 3 Volume 20 P. 0072 Portuguese special edition Chapter 03 Volume 40 P. 0109 COUNCIL DECISION of 19 December 1985 introducing technical adjustments, on account of the accession of Spain and Portugal, to Decisions 77/97/EEC, 79/542/EEC and 80/1096/EEC relating to the veterinary field (85/575/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Having regard to the proposal from the Commission, Whereas in order to take account of the accession of Spain and Portugal, it is necessary to supplement the list of laboratories established by Council Decision 77/97/EEC of 21 December 1976 on the financing by the Community of certain emergency measures in the field of animal health (1), as last amended by Directive 85/212/EEC (2); Whereas the consequences should be drawn from the fact that Spain and Portugal - the latter continuing to benefit from Council Decision 80/877/EEC of 15 September 1980 on financial aid from the Community for the eradication of African Swine Fever in Portugal (3), as amended by Decision 81/477/EEC (4), for the remaining period of time for which the eradication plan has to run - are no longer regarded as third countries in respect of the Community, in particular concerning Council Decision 79/542/EEC of 21 December 1979, drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine and fresh meat (5), as amended by Commission Decision 84/134/EEC (6); Whereas provision should be made for financial aid from the Community for the control measures, to be specified in accordance with a Community procedure, which Portugal and Spain will be called upon to implement with a view to eradicating classical swine fever; whereas Council Decision 80/1096/EEC of 11 November 1980 (7) introducing Community financial measures for the eradication of classical swine fever as last amended by Decision 83/254/EEC (8), should be amended accordingly; Whereas, by virtue of Article 2 (3) of the Treaty of Accession of Spain and Portugal, the institutions of the Community may adopt before accession the measures referred to in Article 396 of the Act of Accession, subject to and on the date of the entry into force of this Treaty, HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 77/97/EEC is hereby supplemented by the following: 'Spain: Laboratorio de Sanidad y ProducciÃ ³n Animal de Barcelona. Portugal:LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria - Lisboa'. Article 2In the Annex to Decision 79/542/EEC, the headings in respect of Spain and Portugal are hereby deleted with effect from 1 March 1986. Article 3Decision 80/1096/EEC shall be amended as follows:1. In paragraph 2 of Article 2, the following phrase shall be added: 'and 10 million ECU for Spain and Portugal'.2.In paragraph 1 of Article 5, the following point shall be added: '(c) shall be 31 December 1986 in the case of Spain and Portugal'. Article 4This Decision shall take effect on 1 January 1986 subject to the entry into force of the Treaty of Accession of Spain and Portugal. Article 5This Decision is addressed to the Member States. Done at Brussels, 19 December 1985. For the Council The President M. FISCHBACH (1) OJ No L 26, 31. 1. 1977, p. 78. (2) OJ No L 96, 3. 4. 1985, p. 32. (3) OJ No L 250, 23. 9. 1980, p. 12. (4) OJ No L 186, 8. 7. 1981, p. 22. (5) OJ No L 146, 14. 6. 1979, p. 15. (6) OJ No L 70, 13. 3. 1984, p. 18. (7) OJ No L 325, 1. 12. 1980, p. 5. (8) OJ No L 143, 2. 6. 1983, p. 37.